DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 12 January 2022.

Response to Amendment
Claims 1, 6, 8, and 11-12 have been amended. Claims 1-18 are pending. Claims 1-18 were indicated as containing allowable subject matter in the previous action. 
In view of the amendments to the claims, the objections to the claims and the rejections of claims 1-18 under 35 USC 112(b) have been withdrawn.
After further search and consideration, new objections and rejections under 35 USC 112(b) are presented below.

Claim Objections
Claims 1, 6-9, and 11-12 are objected to because of the following informalities: 
Claim 1: In line 4, Applicant is respectfully advised to provide the missing article, i.e., “at a first temperature and a first pressure.” 
In line 14, Applicant is respectfully advised to amend “the three-phase stream” to “the three-phase feed” to reflect the antecedent of line 2. Applicant is respectfully advised to amend lines 16, 32, and 35, and claims 7-9 accordingly. 
In lines 18-19, Applicant is respectfully advised to amend “the first gas stream is reduced from the elevated temperature” to “the temperature of the first gas stream is reduced from the elevated temperature” to increase clarity since “reduced” can have multiple meanings. 
the produced gas.” Applicant is respectfully advised to amend other such occurrences accordingly throughout the claims, i.e., “the first hydrocarbon stream and the liquid condensate.”
In lines 20-21, the claim recites, “wherein the first gas stream and [the] [sic] produced gas remain at the elevated pressure.” Applicant is respectfully advised to amend the claim to state that the first gas stream is at the elevated pressure until the separating of line 17, and that the produced gas is at the elevated pressure during the separating of line 17, to increase clarity over the term “remain,” which can be applied to any time span during which such a stream or streams exist.
In line 23, Applicant is respectfully advised to amend “reducing the pressure of the first hydrocarbon stream and liquid condensate” to “reducing the respective pressures of the first hydrocarbon stream and the liquid condensate” or similar since separate streams would not share a single pressure. Applicant is respectfully advised to amend lines 25-26 and other similar limitations in like manner.
In line 27, Applicant is respectfully advised to amend the claim to improve grammar and clarity, e.g., “after the reducing of the pressure and the adjusting of the temperature of the first hydrocarbon stream and the liquid condensate.”
In lines 38-39, Applicant is respectfully advised to amend “at near atmospheric pressure” to “at the near atmospheric pressure” to acknowledge the antecedent of line 24: “at a near atmospheric pressure.”
In lines 39-40, Applicant is respectfully advised to amend “the reducing pressure and the adjusting temperature” to ““the reducing of the pressure and the adjusting of the temperature” to improve grammar and clarity.
the gas phase”) since each phase is previously recited by claim 1 (e.g., “a gas phase”).
Claim 11: As in claim 6, Applicant is respectfully advised to provide an article for each phase.
Claim 12: In line 12, Applicant is respectfully advised to amend “the three-phase stream” to “the three-phase feed” to reflect the antecedent of line 2. Applicant is also respectfully advised to amend line 14 accordingly.
In lines 21-22, Applicant is respectfully advised to amend the claim to state that the produced gas is at the elevated pressure during the separating of line 20, to increase clarity over the term “remain,” which can be applied to any time span during which such a stream exists. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In lines 17-18, the claim recites “the produced gas.” There is insufficient antecedent basis for this limitation. It is noted that “to produce a first gas stream” (line 14) cannot provide the 
In lines 25-26, the claim recites, “adjusting the temperature of the first hydrocarbon stream and liquid condensate to be at a second predetermined temperature, which is the elevated temperature.” Since the first hydrocarbon stream is not previously recited to change in temperature from the “elevated temperature” of the three-phase stream/feed, the parameters of the process step of “adjusting” are unclear. It is noted that a reduced temperature of the liquid condensate is implicit from lines 18-19 as the first gas stream is cooled. Therefore, an adjusting of the liquid condensate to the elevated temperature is not indefinite.  For the purposes of examination only, this limitation will be interpreted as an adjustment of a combined first hydrocarbon stream and liquid condensate which is not recite but which is evident from the disclosure (e.g., Fig. 1).
In lines 28-29, it is unclear what is intended by “separating the first hydrocarbon stream and liquid condensate to produce the produced hydrocarbon stream,” noting that the claim appears to recite a first hydrocarbon stream and a liquid condensate that are separate streams. The separation of line 14-15 results in a separated first hydrocarbon stream and a first gas stream. A subsequent separation of the first gas stream produces the liquid condensate (line 17), thus producing two separate liquid streams (the separated first hydrocarbon stream and the liquid condensate) from two different separations. Operations are recited to be performed on each stream but in such a way that it is unclear if these are effected upon the streams in tandem or if they are to be assumed to be combined (lines 23-28), but a combination of the streams is not explicitly recited. At face value, the claim appears to recite that two separate streams each undergo respective separations to produce a single product, the produced hydrocarbon stream, but the skilled practitioner would find it unclear if this is what Applicant means to claim, and the disclosure suggests this is not Applicant’s intent (Fig. 1). For the purposes of examination only and in view of Fig. 1, the claim will be interpreted as clearly reciting that the 
In line 30, the claim recites, “the produced hydrocarbon stream.” There is insufficient antecedent basis for this limitation. For the purposes of examination only, this limitation will be interpreted as “a produced hydrocarbon stream.”
In lines 32-33, the claim recites, “the gas stream.” There is insufficient antecedent basis for this limitation. For the purposes of examination only, this limitation will be interpreted as ““the first gas stream.”
In lines 34-37, the claim recites, “adjusting the process based on the monitoring and changes to the temperature of the three-phase stream so as: to maintain the first gas stream at the first predetermined temperature and the elevated pressure.” It is unclear for what portion of the process the maintaining is performed. The above limitations appear to recite that the pressure of the first gas stream (line 14) is maintained at the same elevated pressure of the three-phase stream/feed. However, lines 20-21 already recite, “wherein the first gas stream and produced gas remain at the elevated pressure,” so it is unclear where “maintaining” takes the place of “remaining,” or if this limitation is redundant. For the purposes of examination only, in view of Fig. 1, this limitation will be interpreted as reiterating conditions during the separating of line 17.
Claims 2-11 are rejected because of their dependence from claim 1.
Claim 8: The claim recites, “wherein the temperature of the three-phase stream is reduced from the first temperature prior to separation of the three-phase stream to thus partially reduce the temperature of the first gas stream from the first temperature toward the first predetermined temperature.” However, claim 1 recites, “providing the three-phase feed at a first temperature . . . wherein the first temperature is an elevated temperature” (lines 4-5) and “prior to the separation of the first gas stream, the first gas stream is reduced from the elevated temperature to a first predetermined prior to separation while a product stream of the separation of the three-phase stream/feed (the first gas stream) is reduced from the elevated temperature, i.e., it is unclear if Applicant intends for the claim to encompass unrecited steps of temperature adjustment. For the purposes of examination only, the claim will be interpreted as reciting an added cooling step of the feed for the “separating” of claim 1 (line 14).
Claim 12: In lines 30-31, the claim recites, “reducing the pressure of the combined hydrocarbon stream so that the first hydrocarbon stream and liquid condensate are at a near atmospheric pressure.” The unstated process step implied by the transition “so that” renders these limitations unclear. It is unclear if there is an effect of the reducing of the pressure of the combined stream that causes the streams that are combined, upstream of the combining, to be reduced in pressure, of if “the first hydrocarbon stream and liquid condensate” are to be conceptualized as somehow distinct streams within the combined hydrocarbon streams that are reduced in pressure after the combining (i.e., the combined stream is referenced by these limitations). For the purposes of examination only, the latter interpretation will be applied.
Claims 13-18 are rejected because of their dependence from claim 12.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-18. The concept of a process for separating a liquid hydrocarbon phase from a three-phase feed, the process comprising: 

separating the three-phase stream to produce a first gas stream and a first aqueous stream and a first hydrocarbon stream, wherein the first hydrocarbon stream is enriched in the liquid-hydrocarbon phase over the three-phase stream; 
separating the first gas stream so as to produce a liquid condensate and the produced gas, wherein prior to the separation of the first gas stream, temperature of the first gas stream is reduced from the elevated temperature to a first predetermined temperature, which is below the elevated temperature, wherein the first gas stream and produced gas remain at the elevated pressure, and wherein the produced gas is enriched in the gas phase over the three-phase feed and the first gas stream;
reducing the pressure of the first hydrocarbon stream and liquid condensate so that the first hydrocarbon stream and liquid condensate are at a near atmospheric pressure;
adjusting the temperature of the first hydrocarbon stream and liquid condensate to be at a second predetermined temperature, which is the elevated temperature;
after the reducing pressure and the adjusting temperature of the first hydrocarbon stream and liquid condensate, separating the first hydrocarbon stream and liquid condensate to produce the produced hydrocarbon stream, which is enriched in the liquid-hydrocarbon phase and lower in the gas phase and lower in the aqueous phase than the first hydrocarbon stream and liquid condensate;

adjusting the process based on the monitoring and changes to the temperature of the three-phase stream so as:
to maintain the first gas stream at the first predetermined temperature and the elevated pressure, and to maintain the first hydrocarbon stream and liquid condensate at near atmospheric pressure and at the second predetermined temperature after the reducing pressure and the adjusting temperature of the first hydrocarbon stream and liquid condensate, and prior to the separation to produce the produced hydrocarbon stream (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a process comprising:
introducing a three-phase feed at a first temperature and a first pressure into a first separation zone, wherein the first temperature is an elevated temperature, defined as being at least 85 °F, and the first pressure is an elevated pressure, defined as being at least 50 psig, and wherein the three-phase feed has: (i) a gas phase defined as hydrocarbons and non-hydrocarbons that are gaseous at temperatures from about 32 °F to about 150 °F at standard pressure, (ii) a liquid-hydrocarbon phase defined as hydrocarbons that are in a liquid state at temperatures from about 32 °F to about 150 °F at standard pressure, and (iii) an aqueous phase defined as water, saltwater, brine or mixtures thereof;
separating the three-phase stream in the first separation zone to produce a first gas stream and a first aqueous stream and a first hydrocarbon stream, wherein the first hydrocarbon stream is enriched in the liquid-hydrocarbon phase over the three-phase stream;
reducing the temperature of the first gas stream such that the first gas stream is at a second temperature, the second temperature being a first predetermined temperature that is below the elevated temperature;

introducing the first gas stream into a second separation zone at the second temperature and the elevated pressure;
separating the first gas stream in the second separation zone so as to produce a liquid condensate and a produced gas; wherein the produced gas remains at the elevated pressure, and wherein the produced gas is enriched in the gas phase over the three-phase feed and the first gas stream;
monitoring the first temperature and the second temperature;
adjusting the process based on the monitoring to maintain the first gas stream at the first predetermined temperature at introduction of the first gas stream into the second separation zone;
combining the first hydrocarbon stream and the liquid condensate into a combined hydrocarbon stream;
reducing the pressure of the combined hydrocarbon stream so that the first hydrocarbon stream and liquid condensate are at a near atmospheric pressure;
adjusting the temperature of the combined hydrocarbon stream to be at a second predetermined temperature, which is the elevated temperature;
monitoring the temperature for the combined hydrocarbon stream before and after reducing the pressure and adjusting the temperature of the combined hydrocarbon stream so as to maintain the temperature of the combined hydrocarbon stream at the second predetermined temperature;
after reducing the pressure and adjusting the temperature of the combined hydrocarbon stream, introducing the combined hydrocarbon stream into a third separation zone; and
separating the combined hydrocarbon stream in the third separation zone to produce a produced hydrocarbon stream, which is enriched in the liquid-hydrocarbon phase and lower in the gas phase and lower in the aqueous phase than the combined hydrocarbon stream (claim 12) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Marak et al. (US 10,184,090 B2), which discloses a method of separating a hydrocarbon fluid stream to produce a liquid phase hydrocarbon 203/207/233, a first gas phase 102/202, and water 104/204 (Figs. 1 & 2; col. 4, lines 23-26; col. 11, lines 37, 64-65; col. 12, lines 12, 44, 54-55) (i.e., process for separating a liquid hydrocarbon phase from a three-phase feed; an aqueous phase defined as water), the process comprising: 
providing a well stream 201 at 90 bar (1305 psig) and 40°C (104 °F) (col. 17, lines 9-11) (i.e., providing the three-phase feed at a first temperature and first pressure, wherein the first temperature is an elevated temperature, defined as being at least 85 °F, and the first pressure is an elevated pressure, defined as being at least 50 psig),
wherein the gas phase of the well stream, being gaseous within the above pressure and temperature ranges (col. 17, line 12), would be expected to be gaseous at the lower pressure of standard pressure, and would be expected to include non-hydrocarbons, as evidenced by Rehm et al. (US 9,828,556 B1) (col. 4, lines 19-21) (i.e., a gas phase defined as hydrocarbons and non-hydrocarbons that are gaseous at temperatures from about 32 °F to about 150 °F at standard pressure), and wherein the liquid hydrocarbons of the well stream were known in the art to be in a liquid state at temperatures from about 32° F to about 150° F at standard pressure, as evidenced by Rehm (col. 1, lines 49-51);
in a first separator 110/210 (col. 10, line 56; col. 12, line 14), separating the well stream to produce the first gas phase 102/202 (col. 10, line 58; col. 12, line 4), a water phase 104/204 (col. 11, lines 35-36; col. 12, line 2), and a liquid phase hydrocarbon 203/207/233 (col. 12, line 44) (i.e., separating the three-phase stream to produce a first gas stream and a first aqueous stream and a first hydrocarbon stream, wherein the first hydrocarbon stream is enriched in the liquid-hydrocarbon phase over the three-phase stream); and

Regarding the limitation of “wherein the first gas stream and produced gas remain at the elevated pressure,” since Marak does not disclose a reduction in pressure of the first gas phase 102/202 and since Marak teaches that high pressures are advantageous for their inability to hold as much water as lower pressures (col. 10, lines 14-15), it would have been prima facie obvious to maintain the elevated pressure for some period of time.
Marak further teaches the creation of a bulk liquid phase 233 from the liquid 203 from separator 210 and condensed liquid 206 from the second separator 230 (col. 12, lines 11-14) (i.e., a first hydrocarbon stream and liquid condensate; combining the first hydrocarbon stream and the liquid condensate into a combined hydrocarbon stream).
Other close prior art, Heath (US 4,579,565), discloses a process for the separation (Fig. 1; col. 2, line 60) of effluent from a natural gas wellhead comprising light end and heavy end hydrocarbons and water in gaseous, liquid and vapor phases (col. 3, lines 28-33) to obtain hydrocarbon condensates (col. 13, line 5), gaseous hydrocarbons (col. 8, lines 3-4), and water (col. 7, lines 8-9) (i.e., a process for separating a liquid hydrocarbon phase from a three-phase feed; an aqueous phase defined as water), the process comprising: 
providing the effluent 9 at 70° to 90° F and 400 to 1000 psig (col. 6, lines 36-38, 58-62) (i.e., providing the three-phase feed at a first temperature and first pressure, wherein the first temperature is Rehm (col. 4, lines 19-21) (i.e., a gas phase defined as hydrocarbons and non-hydrocarbons that are gaseous at temperatures from about 32 °F to about 150 °F at standard pressure), and wherein the liquid hydrocarbons were known in the art to be in a liquid state at temperatures from about 32° F to about 150° F at standard pressure, as evidenced by Rehm (col. 1, lines 49-51); and
in a high-pressure separator 20, separating gaseous and liquid components (col. 6, lines 54-56), removing gaseous sales gas components by pipe 26 (col. 7, lines 2-3) (i.e., separating the three-phase stream to produce a first gas stream), liquid water through pipe 31 (col. 7, lines 8-9) (i.e., a first aqueous stream), and a liquid component through pipe 25 (col. 6, lines 65-67) (i.e., a first hydrocarbon stream, wherein the first hydrocarbon stream is enriched in the liquid-hydrocarbon phase over the three-phase stream).
However, neither Marak nor Heath suggest reducing the pressure of the combined hydrocarbon stream so that the first hydrocarbon stream and liquid condensate are at a near atmospheric pressure; adjusting the temperature of the combined hydrocarbon stream to be at a second predetermined temperature, which is the elevated temperature; or separating the combined hydrocarbon stream in the third separation zone/ separating the first hydrocarbon stream and liquid condensate to produce the produced hydrocarbon stream.
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772